Citation Nr: 1625822	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for chronic lumbosacral strain from February 17, 2011 to May 20, 2013 and in excess of 20 percent thereafter. 

2. Entitlement to a rating in excess of 10 percent for recurrent left knee tendinitis. 

3. Entitlement to a rating in excess of 10 percent for recurrent right knee tendinitis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to November 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which continued a 10 percent disability rating for the Veteran's service-connected back disability and increased the ratings of her service-connected knees to 10 percent each, effective February 17, 2011.  In a September 2013 rating decision, during the pendency of the instant appeal, the RO increased the Veteran's back disability rating to 20 percent, effective May 20, 2013.  The Veteran continues her appeal. 

The Veteran testified at a May 2016 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination of record for her service-connected back and bilateral knee disabilities was in May 2013.  During the May 2016 hearing, the Veteran testified that her back and knee symptoms had worsened since her most recent examinations.  As such, the Veteran should be scheduled for a VA examination to assess the current severity of her service-connected back and bilateral knee disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain the Veteran's updated VA and private treatment records relevant to her back and knee disabilities. 

2. Then, schedule the Veteran for examinations to ascertain the current severity of her service-connected back and bilateral knee disabilities.  The claims file must be made available to the examiner(s) for a review of the Veteran's pertinent medical history, and the examiner(s) should indicate that the Veteran's claims file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.

All pertinent signs and symptoms necessary for rating the disabilities should be reported in detail.  Range of motion studies expressed in degrees should be provided and all limitation of function must be identified.  If limitation of motion is present, describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination, in terms of range of motion lost.  The presence and severity of any instability of the knees should also be discussed.

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC).  The Veteran and her representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




